Title: To John Adams from Robert Worrall, 17 February 1798
From: Worrall, Robert
To: Adams, John



Honoured Sir
Philidelphia Feby. 17th. 1798—

In giving you this line and Informing you of my being in the Architectral, and Building Branch, and having had a greate deal of Experiance in the Bridge Business, and having Viewed the Breaking up of the Frost in your Rivers, prooveing to me what the Bridges have to Contend with, therefore Haveing made this part of the Science, my Practice, and Study for the last Thirty years, has Enabled me to Offer, A Plan—and Elevation, of a Permanant Stone and Mettall, Bridge of Principall, New never offered to this or Any Other Country, I mean to offer this my Plan to the Cityzens, for Crossing the Schoolkill at the Market Street Ferrey, which I hope the will a dopt, as it will do away Every Objections, aganst Permanent Bridges in this Country, I hope your goodness will not think me Troublesome or Impertinant in leaving it with you for a few Hours for your Inspection, and will Call for it in the Evening, and any Information or Explanation that may be wanted will do myself the Honour to Explain,, and in the Mean time with gratefull acknowledgment Shall Continue to be your Very Humble Sarvant to Command

Robt. Worrall